Exhibit 10.1
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is dated as of February 10, 2016 by and
among Yuma Energy, Inc., a California corporation (“Yuma”), Yuma Delaware Merger
Subsidiary, Inc., a Delaware corporation and wholly owned subsidiary of Yuma
(“Yuma Delaware”) and each of the persons listed on Schedule A hereto (each a
“Stockholder” and collectively, the “Stockholders”).
 
WHEREAS, each of the Stockholders is, as of the date hereof, the record and
beneficial owner of that number of shares of (i) Common Stock, $0.01 par value
per share (the “Davis Common Stock”), of Davis Petroleum Acquisition Corp., a
Delaware corporation. (“Davis”), and (ii) Series A Preferred Stock, $0.01 par
value per share (“Davis Preferred Stock”), of Davis, in each case, as set forth
opposite such Stockholder’s name on Schedule A hereto;
 
WHEREAS, Yuma, Yuma Delaware, Yuma Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of Yuma Delaware (“Merger Subsidiary”),
and Davis concurrently with the execution and delivery of this Agreement are
entering into an Agreement and Plan of Merger and Reorganization, dated as of
the date hereof (as the same may be amended or supplemented, but subject in all
respects to Section 7, the “Merger Agreement”), providing for, among other
things, the merger (the “Reincorporation Merger”) of Yuma with and into Yuma
Delaware, the merger (the “Merger”) of Merger Subsidiary with and into Davis,
and Davis as the surviving entity to the Merger upon the terms and subject to
the conditions set forth in the Merger Agreement (capitalized terms used and not
otherwise defined herein shall have the meanings attributed thereto in the
Merger Agreement); and
 
WHEREAS, as a condition to the willingness of Yuma and Yuma Delaware to enter
into the Merger Agreement, and in order to induce Yuma and Yuma Delaware to
enter into the Merger Agreement, the Stockholders have agreed to enter into this
Agreement.
 
NOW, THEREFORE, in consideration of the execution and delivery by Yuma and Yuma
Delaware of the Merger Agreement and the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby represents and warrants to Yuma and Yuma Delaware, severally
and not jointly, as follows:
 
(a) Such Stockholder is the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and
unless otherwise indicated, the record owner of the shares of Davis Common Stock
and Davis Preferred Stock (as may be adjusted from time to time pursuant to
Section 5 hereof, the “Shares”) set forth opposite such Stockholder’s name on
Schedule A to this Agreement and such Shares represent all of the shares of
Davis Common Stock and Davis Preferred Stock beneficially owned by such
Stockholder as of the date hereof.  For purposes of this Agreement, the term
“Shares” shall include any shares of Davis Common Stock and Davis Preferred
Stock issuable to such Stockholder upon exercise or conversion of any existing
right, contract, option, or warrant to purchase, or securities convertible into
or exchangeable for, Davis Common Stock or Davis Preferred Stock, as the case
may be (“Stockholder Rights”) that are currently exercisable or convertible or
become exercisable or convertible and any other shares of Davis Common Stock or
Davis Preferred Stock such Stockholder may acquire or beneficially own during
the term of this Agreement.
 
(b) Such Stockholder has all requisite organizational power and authority and,
if an individual, the legal capacity, to execute and deliver this Agreement and
to perform its obligations contemplated hereby. This Agreement has been validly
executed and delivered by such Stockholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of Yuma and Yuma Delaware
and the other parties hereto, constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms (except insofar as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, or by principles governing the
availability of equitable remedies).
 
(c) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) if such
Stockholder is a corporation or limited liability company, conflict with the
certificate or articles of incorporation, certificate of formation or limited
liability company agreement or bylaws, or similar organizational documents of
such Stockholder as presently in effect (in the case of a Stockholder that is a
legal entity), (ii) conflict with or violate any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to such Stockholder or by
which it is bound or affected, (iii)(A) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, (B) give to any other person any rights of termination,
amendment, acceleration or cancellation of, or (C) result in the creation of any
pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever upon any of the properties or assets of the Stockholder under,
any agreement, contract, indenture, note or instrument to which such Stockholder
is a party or by which it is bound or affected, except for such breaches,
defaults or other occurrences that would not prevent or materially delay the
performance by such Stockholder of any of such Stockholder’s obligations under
this Agreement, or (iv) except for applicable requirements, if any, of the
Exchange Act, the Securities Act of 1933, as amended (the “Securities Act”), the
New York Stock Exchange Market (the “NYSE”) or the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), require any filing by such
Stockholder with, or any permit, authorization, consent or approval of, any
governmental or regulatory authority, except where the failure to make such
filing or obtain such permit, authorization, consent or approval would not
prevent or materially delay the performance by the Stockholder of any of such
Stockholder’s obligations under this Agreement.
 
(d) The Shares and the certificates representing the Shares owned by such
Stockholder are now and at all times during the term hereof will be held by such
Stockholder, or by a nominee or custodian for the benefit of such Stockholder,
free and clear of all pledges, liens, charges, claims, security interests,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except for any such encumbrances or proxies
arising hereunder or under applicable federal and state securities laws or under
the agreements set forth on Schedule B hereto.  Such Stockholder owns of record
or beneficially no shares of Davis Common Stock or Davis Preferred Stock other
than such Stockholder’s Shares as set forth on Exhibit B.
 
(e) As of the date hereof, neither such Stockholder, nor any of its respective
properties or assets is subject to any order, writ, judgment, injunction,
decree, determination or award that would prevent or delay the consummation of
the transactions contemplated hereby.
 
(f) Such Stockholder understands and acknowledges that Yuma and Yuma Delaware
are entering into the Merger Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement.
 
Section 2. Representations and Warranties of Yuma. Yuma and Yuma Delaware hereby
jointly and severally represent and warrant to the Stockholders as follows:
 
(a) Each of Yuma and Yuma Delaware is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation. Each of Yuma and Yuma Delaware has all requisite organizational
power and authority to execute and deliver this Agreement, to perform its
respective obligations hereunder and to consummate the transactions contemplated
hereby, and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement. This Agreement has been duly
executed and delivered by each of Yuma and Yuma Delaware and, assuming that this
Agreement constitutes the legal, valid and binding obligation of the
Stockholders hereto, constitutes the legal, valid and binding obligation of Yuma
and Yuma Delaware, enforceable against Yuma and Yuma Delaware in accordance with
the terms of this Agreement (except insofar as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, or by principles governing the
availability of equitable remedies).
 
(b) The execution and delivery of this Agreement by Yuma and Yuma Delaware does
not, and the performance of this Agreement by Yuma and Yuma Delaware will not,
(i) conflict with the certificates of incorporation or bylaws or similar
organizational documents of each of Yuma and Yuma Delaware as presently in
effect, (ii) conflict with or violate any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Yuma or Yuma Delaware or by which
each is bound or affected, (iii) (A) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, (B) give to any other person any rights of termination,
amendment, acceleration or cancellation of, or (C) result in the creation of any
pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever upon any of the properties or assets of Yuma or Yuma Delaware
under, any agreement, contract, indenture, note or instrument to which either
Yuma or Yuma Delaware is a party or by which either Yuma or Yuma Delaware is
bound or affected, except for such breaches, defaults or other occurrences that
would not prevent or materially delay the performance by Yuma or Yuma Delaware
of their respective obligations under this Agreement, or (iv) except for
applicable requirements, if any, of the Exchange Act, the Securities Act, the
NYSE or the HSR Act, require any filing by Yuma or Yuma Delaware with, or any
permit, authorization, consent or approval of, any governmental or regulatory
authority, except where the failure to make such filing or obtain such permit,
authorization, consent or approval would not prevent or materially delay the
performance by Yuma or Yuma Delaware of their respective obligations under this
Agreement.
 
(c) As of the date hereof, none of Yuma, Yuma Delaware or any of their
properties or assets are subject to any order, writ, judgment, injunction,
decree, determination or award that would prevent or delay the consummation of
the transactions contemplated hereby.
 
Section 3. Covenants of the Stockholders. Each of the Stockholders, severally
and not jointly, agrees as follows:
 
(a) Prior to Closing, such Stockholder shall not, except as contemplated by the
terms of this Agreement, sell, transfer, pledge, assign or otherwise dispose of,
or enter into any contract, option or other arrangement (including any
profit-sharing arrangement) or understanding with respect to the sale, transfer,
pledge, assignment or other disposition of, the Shares (including any options or
warrants to purchase Davis Common Stock or Davis Preferred Stock) to any person
(any such action, a “Transfer”). For purposes of clarification, the term
“Transfer” shall include, without limitation, any short sale (including any
“short sale against the box”), pledge, transfer, and the establishment of any
open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Exchange Act. Notwithstanding the foregoing, (i) Transfers of Shares as bona
fide gifts, (ii) distributions of Shares to partners, members, shareholders,
subsidiaries, affiliates, affiliated partnerships or other affiliated entities
of the undersigned, (iii) Transfers of Shares by will or intestacy, (iv)
Transfers of Shares to (A) members of the undersigned’s immediate family or (B)
a trust, the beneficiaries of which are the undersigned and/or members of the
undersigned’s immediate family, and (v) Transfers as a result of the undersigned
surrendering Shares to Davis in satisfaction of withholding tax payment
obligations pursuant to the terms of any applicable equity incentive award or
plan, shall not be prohibited by this Agreement; provided that in the case of
any such transfer or distribution pursuant to clause (i), (ii), (iii) or (iv),
each donee or distributee shall execute and deliver to Yuma and Yuma Delaware a
valid and binding counterpart to this Agreement.
 
(b) Prior to Closing, such Stockholder shall not, except as contemplated by the
terms of this Agreement (i) enter into any voting arrangement, whether by proxy,
voting agreement, voting trust, power-of-attorney or otherwise, with respect to
the Shares or (ii) take any other action that would in any way restrict, limit
or interfere with the performance of his, her or its obligations hereunder or
the transactions contemplated hereby or make any representation or warranty of
such Stockholder herein untrue or incorrect in any material respect.
 
(c) At any meeting of the stockholders of Davis called to vote upon the Merger
or in connection with any stockholder consent in respect of a vote on the
Merger, the Merger Agreement or any other transaction contemplated by the Merger
Agreement or at any adjournment thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent) with respect to
such matters is sought, each Stockholder shall vote (or cause to be voted), or
shall consent, execute a consent or cause to be executed a consent in respect
of, all Shares owned by such Stockholder in favor of the Merger, the adoption by
Davis of the Merger Agreement and the approval of any other transactions
contemplated by the Merger Agreement, but subject in all respects to Section 7.
For the avoidance of doubt, nothing in this Agreement shall be deemed to require
any Stockholder to exercise or convert any of such Stockholder’s Stockholder
Rights into or for any Davis Common Stock or Davis Preferred Stock.
 
(d) Such Stockholder agrees to permit Davis, Merger Subsidiary and Yuma Delaware
to publish and disclose in the Proxy Statement and related filings under the
securities laws such Stockholder’s identity and ownership of Shares and the
nature of its commitments, arrangements and understandings under this Agreement
and any other information required by applicable law.
 
Section 4. Grant of Irrevocable Proxy; Appointment of Proxy.
 
(a) Each Stockholder hereby irrevocably grants to, and appoints, Sam L. Banks,
and any other individual who shall hereafter be designated by Yuma Delaware,
such Stockholder’s proxy and attorney-in-fact (with full power of substitution),
for and in the name, place and stead of such Stockholder, to vote such
Stockholder’s Shares, or grant a consent or approval in respect of such Shares,
at any meeting of stockholders of Davis or at any adjournment thereof or in any
other circumstances upon which their vote, consent or other approval is sought,
in favor of the Merger, the adoption by Davis of the Merger Agreement and the
approval of the other transactions contemplated by the Merger Agreement, in
accordance with the terms hereof, but subject in all respects to Section 7.
 
(b) Each Stockholder represents that any existing proxies given in respect of
such Stockholder’s Shares are not irrevocable, and that any such proxies are
hereby revoked.
 
(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Stockholder under this Agreement. Such Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked, subject to Section 7 herein. Such Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with applicable law. Such irrevocable proxy shall
be valid until the termination of this Agreement pursuant to Section 7 herein,
at which time such irrevocable proxy shall terminate.
 
Section 5. Adjustments Upon Share Issuances, Changes in Capitalization. In the
event of any change in Davis Common Stock or in the number of outstanding shares
of Davis Common Stock by reason of a stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
other similar event or transaction or any other change in the corporate or
capital structure of Davis (including, without limitation, the declaration or
payment of an extraordinary dividend of cash, securities or other property), and
consequently the number of Shares changes or is otherwise adjusted, this
Agreement and the obligations hereunder shall attach to any additional shares of
Davis Common Stock, Davis Preferred Stock, stockholder rights or other
securities or rights of Davis issued to or acquired by each of the Stockholders.
 
Section 6. Further Assurances. Each Stockholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
transfers, assignments, endorsements, consents and other instruments as Yuma and
Yuma Delaware may reasonably request for the purpose of effectively carrying out
the transactions contemplated by this Agreement and to vest the power to vote
such Stockholder’s Shares as contemplated by Section 3 herein.
 
Section 7. Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall terminate upon the earlier of (a) the Merger Effective
Time, (b) the date upon which the Merger Agreement is terminated pursuant to
Section 9.01 thereof, and (c) with respect to any Stockholder, upon its delivery
of written notice of termination to Yuma following any amendment to the Merger
Agreement or any alteration to the forms of agreements or documents attached as
exhibits to the Merger Agreement, in each case, which decreases the Merger
Consideration or otherwise alters or amends the Merger Agreement or any
agreement or document attached as an exhibit to the Merger Agreement in a manner
adverse to the Stockholder in any material respect unless such alteration or
amendment has been consented to by the Stockholder in writing prior to such
alteration or amendment; provided, however, that any alteration or amendment to
the Certificate of Designation shall be deemed to be materially adverse to the
Stockholders who will receive Yuma Delaware Series D Preferred Stock pursuant to
the transactions contemplated by the Merger Agreement. Notwithstanding the
foregoing, Sections 7, 8 and 9 hereof shall survive any termination of this
Agreement.
 
Section 8. Action in Stockholder Capacity Only. No Stockholder executing this
Agreement who is or becomes during the term hereof a director or officer of
Davis makes any agreement or understanding herein in his or her capacity as such
director or officer. Each Stockholder signs solely in his or her capacity as the
record holder and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Stockholder’s Shares and
nothing herein shall limit or affect any actions or omissions taken by or
fiduciary duties of, a Stockholder or any of its affiliates, in his or her
capacity as an officer or director of Davis to the extent permitted by the
Merger Agreement and applicable law.
 
Section 9. Miscellaneous.
 
(a) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. Each Stockholder agrees
that this Agreement and the obligations of such Stockholder hereunder shall
attach to such Stockholder’s Shares and shall be binding upon any person or
entity to which legal or beneficial ownership of such Shares shall pass, whether
by operation of law or otherwise, including without limitation such
Stockholder’s heirs, guardians, administrators or successors.
 
(b) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated thereby shall be paid by the party incurring
such expenses.
 
(c) Amendments. This Agreement may not be amended except vis-à-vis the Company
and a Stockholder by an instrument in writing signed by the Company and the
applicable Stockholder and in compliance with applicable law.
 
(d) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally, mailed by registered or
certified mail (return receipt requested), delivered by Federal Express or other
nationally recognized overnight courier service or sent via facsimile to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
(i)         if to a Stockholder, to the address set forth under the name of such
Stockholder on Schedule A hereto


with a copy to (which shall not constitute notice):


Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Attention:                   Robert J. Viguet, Jr.
Facsimile:                   (713) 226-6200


and
 
(ii)         if to the Company:
 
Yuma Energy, Inc.
1177 West Loop South, Suite 1825
Houston, TX 77027
Attention:                   Sam L. Banks
Facsimile:                   (713) 968-7016


with a copy to (which shall not constitute notice):


Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, CO 80202
Attention:                   Reid A. Godbolt
Facsimile:                   (303) 573-8133


(e) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless a contrary intention appears, (i) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Section or other
subdivision and (ii) reference to any Section means such Section hereof. No
provision of this Agreement shall be interpreted or construed against any party
hereto solely because such party or its legal representative drafted such
provision.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall be considered
one and the same agreement.  Delivery of an executed counterpart signature page
of this Agreement by facsimile or by e-mail of a PDF document is as effective as
executing and delivering this Agreement in the presence of the other parties.
 
(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, among the parties, or between any of them, with respect to the subject
matter hereof, and except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.
 
(h) Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Delaware (or, if such courts do
not have jurisdiction or do not accept jurisdiction, in the United States
District Court located in the State of Delaware), (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that such party may have to the laying of venue of any such
suit, action or proceeding in any such court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9(d). Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(h).
 
(i) Specific Performance. The parties to this Agreement agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms of this Agreement and that the Company
shall be entitled to specific performance of the terms of this Agreement without
the posting of any bond or security in addition to any other remedy at law or
equity.
 
(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.
 
(k) Several Liability.  Each party to this Agreement enters into this Agreement
solely on its own behalf, each such party shall solely be severally liable for
any breaches of this Agreement by such party and in no event shall any party be
liable for breaches of this Agreement by any other party hereto.
 
(l) Non-Recourse.  No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney, representative or
affiliate of any Stockholder hereto or of any of their respective affiliates
shall have any liability (whether in contract or in tort) for any obligations or
liabilities of such party arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby; provided, however, that nothing in this
Section 9(l) shall limit any liability of any Stockholder hereto for its
breaches of the terms and conditions of this Agreement.
 
(m) Ownership Interest.  Nothing contained in this Agreement shall be deemed to
vest in Yuma or Yuma Delaware any direct or indirect ownership or incidence of
ownership of or with respect to any Stockholder’s Shares. All rights, ownership
and economic benefits of and relating to each Stockholder’s Shares shall remain
vested in and belong to such Stockholder, and Yuma and Yuma Delaware shall have
no authority to direct any Stockholder in the voting or disposition of any of
such Stockholder’s Shares, except as otherwise provided in this Agreement.
 
(n) Waiver.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable law.
 


 
[Signature Page Follows]
 
IN WITNESS WHEREOF, each of Yuma and Yuma Delaware have caused this Agreement to
be signed by its officer thereunto duly authorized and each Stockholder has
signed this Agreement, all as of the date first written above.
 


 

             
YUMA ENERGY, INC.,
a California corporation
             
By:
/s/ Sam L. Banks
   
Name:
Sam L. Banks
   
Title:
Chairman and Chief Executive Officer
       



 

   
YUMA DELAWARE MERGER SUBSIDIARY, INC.
a Delaware corporation
             
By:
/s/ Sam L. Banks
   
Name:
Sam L. Banks
   
Title:
Chairman and Chief Executive Officer
       



 


 




VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
         
RMCP PIV DPC, LP
         
By:           RMCP DPC LLC, its general partner
         
By:Red Mountain Capital Partners, its managing member
           
By:
/s/ Willem Mesdag
   
Name:
Willem Mesdag
   
Title:
Managing Partner








   
STOCKHOLDER:
         
RMCP PIV DPC II, LP
         
By:           RMP DPC II LLC, its general partner
         
By:Red Mountain Capital Partners, its managing member
           
By:
/s/ Willem Mesdag
   
Name:
Willem Mesdag
   
Title:
Managing Partner



VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
         
DAVIS PETROLEUM INVESTMENTS, LLC
         
By:Evercore Capital Partners II, LP, its managing member
         
By:Evercore Partners II L.L.C., its general partner
           
By:
/s/ Neeraj Mital
   
Name:
Neeraj Mital
   
Title:
Authorized Person



VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
         
SANKATY DAVIS, LLC
         
By:
/s/ Stuart E. Davies
   
Name:
Stuart E. Davies
   
Title:
Managing Director





VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
               
By:
/s/ Michael Reddin
   
Name:
Michael Reddin



VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
               
By:
/s/ Thomas E. Hardisty
   
Name:
Thomas E. Hardisty



VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
               
By:
/s/ Gregory Schneider
   
Name:
Gregory Schneider



VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
               
By:
/s/ Susan Davis
   
Name:
Susan Davis





VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
               
By:
/s/ Steven Enger
   
Name:
Steven Enger













SCHEDULE A
 


 
OWNERSHIP OF SHARES
 
Name and Address of
Stockholder
 
Number of Davis
Restricted Shares
Beneficially Owned
   
Number of Shares of Davis
Common Stock
Beneficially Owned
   
Number of Shares of Davis Series A Preferred
Stock Beneficially
Owned
                             
RMCP PIV DPC, LP
           
50,841,316.275
             
c/o Red Mountain Capital Partners LLC
                           
10100 Santa Monica Blvd., Suite 3300
                           
Los Angeles, California 90067
                           
Attention: Willem Mesdag
                                                         
RMCP PIV DPC II, LP
                   
33,160,486
     
c/o Red Mountain Capital Partners LLC
                           
10100 Santa Monica Blvd., Suite 3300
                           
Los Angeles, California 90067
                           
Attention: Willem Mesdag
                                                         
Davis Petroleum Investments, LLC
           
40,822,093.008
             
c/o Evercore Partners
                           
55 East 52nd Street
                           
New York, New York 10055
                           
Attention: Neeraj Mital
                                                         
Sankaty Davis, LLC
           
32,362,613.275
             
c/o Sankaty Advisors LLC
                           
200 Clarendon St.
                           
Boston, Massachusetts 02116
                           
Attention: Stuart Davies
                                                         
Michael Reddin
   
4,461,860
     
4,927,250.000(1)
             
1330 Post Oak Blvd.
                           
Suite 600
                           
Houston, Texas 77056
                                                         
Thomas E. Hardisty
   
1,448,744
     
300,000.000(2)
     
60,793
     
1330 Post Oak Blvd.
                           
Suite 600
                           
Houston, Texas 77056
                                                         
Gregory Schneider
   
434,166
     
440,702.000(3)
             
1330 Post Oak Blvd.
                           
Suite 600
                           
Houston, Texas 77056
                                                         
Susan Davis
   
200,000
                     
1330 Post Oak Blvd.
                           
Suite 600
                           
Houston, Texas 77056
                                                         
Steven Enger
   
200,000
                     
1330 Post Oak Blvd.
                           
Suite 600
                           
Houston, Texas 77056
                           



(1)
Includes options to purchase 4,750,000 shares of Davis Common Stock, which
options have not been exercised as of the date hereof.



(2)
Includes options to purchase 300,000 shares of Davis Common Stock, which options
have not been exercised as of the date hereof.



(3)
Includes options to purchase 440,702 shares of Davis Common Stock, which options
have not been exercised as of the date hereof.





 
SCHEDULE B
 


 
LIST OF AGREEMENTS
 
Amended and Restated Stockholders Agreement dated as of March 8, 2013, among
Davis and the other parties thereto, including the Stockholders.
 